Coxe, J.
It cannot be said, upon the evidence submitted, that the register has reached an incorrect conclusion. In a proceeding of this nature, where fraud is charged and a summary remedy demanded, the court should be clearly satisfied that the accusations of the petition are sustained by the proof. The evidence is not of this convincing character. It is contradictory, conjectural, and replete with inaccuracies. It eannot be said that fraud on the part of the bankrupts has been so clearly established that the court would be justified in making the order asked for in the petition.
I do not think that the findings of the register should be disturbed.
Exceptions overruled.